


110 HR 860 IH: California Wild Heritage Act of

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 860
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Ms. Solis introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain public land as wilderness and
		  certain rivers as wild and scenic rivers in the State of California, to
		  designate Salmon Restoration Areas, to establish the Sacramento River National
		  Recreation Area and Ancient Bristlecone Pine Forest, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the California Wild Heritage Act of
			 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definition of Secretary concerned.
					Title I—Designation of Wilderness Areas to be Administered by the
				Bureau of Land Management and the Forest Service
					Sec. 101. Designation of wilderness.
					Sec. 102. Administration of wilderness areas.
					Sec. 103. Designation of Salmon Restoration Areas.
					Sec. 104. Designation of wilderness study areas.
					Sec. 105. Designation of potential wilderness
				areas.
					Sec. 106. Release of wilderness study areas.
					Title II—Designation of Wilderness Areas to be Managed by the
				National Park Service
					Sec. 201. Designation of wilderness areas.
					Sec. 202. Administration of wilderness areas.
					Sec. 203. Death Valley boundary adjustment.
					Sec. 204. Joshua Tree National Park potential
				wilderness.
					Title III—Wild and Scenic River Designations
					Sec. 301. Designation of wild and scenic rivers.
					Sec. 302. Designation of wild and scenic rivers study
				areas.
					Title IV—Sacramento River National Recreation Area
					Sec. 401. Designation and management.
					Title V—Ancient Bristlecone Pine Forest
					Sec. 501. Designation and management.
					Title VI—Boundary adjustment
					Sec. 601. Boundary adjustment, Santa Rosa and San Jacinto
				Mountains National Monument.
					Title VII—Authorizations of appropriations
					Sec. 701. Wilderness and wild and scenic river economic
				development.
					Sec. 702. Wilderness and wild and scenic river
				recreation.
					Sec. 703. Firefighting.
					Sec. 704. Law enforcement.
				
			2.FindingsCongress finds that—
			(1)the publicly-owned
			 land and rivers of the State of California are a wildland resource of
			 extraordinary value for current and future generations;
			(2)increasing
			 pressure from the rapidly growing population of California threatens to
			 irrevocably harm remaining wilderness areas and wild rivers;
			(3)statutory
			 protection is needed for the areas and rivers to ensure that the areas and
			 rivers remain a part of the natural heritage of the United States and continue
			 to be a source of solitude and inspiration for all people of the United
			 States;
			(4)continuation of
			 military activities (including overflights, military rotary wing environmental
			 training, military maneuvers, testing and evaluation, and other activities) is
			 compatible with the protection and proper management of the wilderness and wild
			 and scenic river resources designated by this Act;
			(5)wildfire
			 management activities necessary to protect public health and safety and private
			 property are fully allowable in wilderness areas, and the Secretary concerned
			 must be able to take any measures determined necessary to control or prevent
			 fires; and
			(6)land and rivers
			 are designated as part of the National Wilderness Preservation System and the
			 National Wild and Scenic Rivers System by this Act in order to—
				(A)preserve the
			 unique wild and natural features of the land and rivers;
				(B)protect a diverse
			 array of ecosystems, plants, animals, geologic structures, and hydrologic
			 features that represent the natural splendor of California;
				(C)protect and
			 preserve historical and cultural archaeological sites associated with ancient
			 Indian cultures and the settlement of California;
				(D)protect and
			 preserve areas that continue to be used by Indian tribes for spiritual,
			 cultural, or subsistence practices;
				(E)protect
			 watersheds, including watersheds that play an essential role in providing
			 municipal and agricultural water and power supplies;
				(F)provide
			 opportunities for compatible outdoor recreation, including horseback riding on
			 saddle and other pack stock, hunting and fishing, hiking and camping,
			 whitewater rafting, trail running, and excursions led by commercial
			 outfitters;
				(G)retain and enhance
			 opportunities for scientific research in pristine ecosystems; and
				(H)promote the
			 recovery of threatened and endangered species, including salmon and
			 steelhead.
				3.Definition of
			 Secretary concernedIn this
			 Act, the term Secretary concerned means—
			(1)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
			(2)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
			IDesignation of
			 Wilderness Areas to be Administered by the Bureau of Land Management and the
			 Forest Service
			101.Designation of
			 wildernessIn furtherance of
			 the Wilderness Act (16 U.S.C. 1131 et seq.), the following public land in the
			 State of California is designated as wilderness and as components of the
			 National Wilderness Preservation System:
				(1)Certain land in
			 the Angeles National Forest comprising approximately 3,200 acres, as generally
			 depicted on the map entitled West Fork Wilderness Area—Proposed
			 and dated May 2002, which shall be known as the West Fork
			 Wilderness.
				(2)Certain land in
			 the Angeles National Forest comprising approximately 7,680 acres, as generally
			 depicted on the map entitled Silver Mountain Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Silver Mountain Wilderness.
				(3)Certain land in the
			 Angeles National Forest comprising approximately 56,320 acres, as generally
			 depicted on the map entitled Castaic Wilderness Area—Proposed
			 and dated May 2002, which shall be known as the Castaic
			 Wilderness.
				(4)Certain land in the
			 Angeles National Forest comprising approximately 12,160 acres, as generally
			 depicted on the map entitled Magic Mountain Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Magic Mountain Wilderness.
				(5)Certain land in
			 the Angeles National Forest comprising approximately 27,232 acres, as generally
			 depicted on the map entitled Pleasant View Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Pleasant View Wilderness.
				(6)Certain land in
			 the Angeles National Forest and the San Bernardino National Forest comprising
			 approximately 12,896 acres, as generally depicted on the map entitled
			 Sheep Mountain Wilderness Area Additions—Proposed and dated May
			 2002, which shall be incorporated into and managed as part of the Sheep
			 Mountain Wilderness designated by the California Wilderness Act of 1984 (Public
			 Law 98–425; 16 U.S.C. 1131 note).
				(7)Certain land in
			 the Angeles National Forest comprising approximately 14,720 acres, as generally
			 depicted on the map entitled Condor Peak Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Condor Peak Wilderness.
				(8)Certain land in
			 the Angeles National Forest comprising approximately 2,560 acres, as generally
			 depicted on the map entitled Santa Clarita Canyons Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Santa Clarita Canyons Wilderness.
				(9)Certain land in
			 the Cleveland National Forest comprising approximately 24,488 acres, as
			 generally depicted on the map entitled Eagle Peak Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Eagle Peak Wilderness, except that designation by this paragraph
			 shall not preclude entry into the area by horses or pack stock.
				(10)Certain land in
			 the Cleveland National Forest comprising approximately 214 acres, as generally
			 depicted on the map entitled Pine Creek Wilderness
			 Additions—Proposed and dated December 18, 2002, which shall be
			 incorporated into and managed as part of the Pine Creek Wilderness designated
			 by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(11)Certain land in
			 the Cleveland National Forest and the Palm Springs-South Coast Field Office of
			 the Bureau of Land Management comprising approximately 1,950 acres, as
			 generally depicted on the map entitled Agua Tibia Wilderness
			 Additions—Proposed, and dated September 29, 2006, which shall be
			 incorporated into and managed as part of the Agua Tibia Wilderness designated
			 by section 2(a) of Public Law 93–632 (16 U.S.C. 1132 note; 88 Stat.
			 2154).
				(12)Certain land in
			 the El Dorado and Humboldt-Toiyabe National Forests comprising approximately
			 22,360 acres, as generally depicted on the map entitled Caples Creek
			 Wilderness Area—Proposed and dated May 2002, which shall be known as
			 the Caples Creek Wilderness.
				(13)Certain land in
			 the El Dorado National Forest and Lake Tahoe Basin Management Unit comprising
			 approximately 19,380 acres, as generally depicted on the map entitled
			 Meiss Meadows Wilderness Area—Proposed and dated May 2002, which
			 shall be known as the Meiss Meadows Wilderness, except that
			 designation by this paragraph shall not preclude operation and maintenance of
			 the historic Forest Service Meiss Hut in existence on the date of enactment of
			 this Act in the same manner in, and degree to which, operation and maintenance
			 of the cabin occurred as of March 1, 2006.
				(14)Certain land in
			 the Humboldt-Toiyabe and Inyo National Forests comprising approximately 76,160
			 acres, as generally depicted on the map entitled Hoover Wilderness Area
			 Additions—Proposed and dated February 2006, which shall be incorporated
			 into and managed as part of the Hoover Wilderness as designated by the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that designation by this
			 paragraph—
					(A)shall not preclude
			 operation and maintenance of the historic Piute Cabin in existence on the date
			 of enactment of this Act, located in the western portion of the Hoover
			 Wilderness Area Additions, in the same manner in, and degree to which,
			 operation and maintenance of the cabin occurred as of March 1, 2006; and
					(B)is not intended to
			 restrict the ongoing activities of the adjacent United States Marine Corps
			 Mountain Warfare Training Center on land under agreement with the
			 Humboldt-Toiyabe National Forest.
					(15)Certain land in
			 the Inyo National Forest comprising approximately 14,800 acres, as generally
			 depicted on the map entitled Owens River Headwaters Additions to Ansel
			 Adams Wilderness Area—Proposed and dated May 2002, which shall be
			 incorporated into and managed as part of the Ansel Adams Wilderness as
			 designated by the California Wilderness Act of 1984 (Public Law 98–425; 16
			 U.S.C. 1131 note).
				(16)Certain land in
			 the Inyo National Forest and the Bishop Field Office of the Bureau of Land
			 Management comprising approximately 131,620 acres, as generally depicted on the
			 map entitled John Muir Wilderness Area Additions—Proposed and
			 dated May 2002, which shall be incorporated into and managed as part of the
			 John Muir Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et
			 seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C.
			 1131 note).
				(17)Certain land in
			 the Inyo National Forest and the Bishop Field Office and Ridgecrest Field
			 Office of the Bureau of Land Management comprising approximately 297,000 acres,
			 as generally depicted on the map entitled White Mountains Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 White Mountains Wilderness, except that scientific research
			 conducted at the White Mountains Research Station Facilities operated by the
			 University of California shall be permitted to continue.
				(18)Certain land in
			 the Klamath National Forest comprising approximately 64,160 acres, as generally
			 depicted on the map entitled Marble Mountain Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Marble Mountain Wilderness as designated by the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of
			 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(19)Certain land in
			 the Klamath National Forest and Rogue River National Forest comprising
			 approximately 51,600 acres, as generally depicted on the map entitled
			 Red Butte Wilderness Area Additions—Proposed and dated May 2002,
			 which shall be incorporated into and managed as part of the Red Butte
			 Wilderness as designated by the Oregon Wilderness Act of 1984 (Public Law
			 98–328; 16 U.S.C. 1131 note) and the California Wilderness Act
			 of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(20)Certain land in
			 the Klamath National Forest comprising approximately 19,360 acres, as generally
			 depicted on the map entitled Russian Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Russian Wilderness as designated by the California
			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(21)Certain land in
			 the Lassen National Forest comprising approximately 12,000 acres, as generally
			 depicted on the map entitled Heart Lake Wilderness Area—Proposed
			 and dated May 2002, which shall be known as the Heart Lake
			 Wilderness.
				(22)Certain land in
			 the Lassen National Forest comprising approximately 4,760 acres, as generally
			 depicted on the map entitled Wild Cattle Mountain Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Wild Cattle Mountain Wilderness.
				(23)Certain land in
			 the Lassen National Forest comprising approximately 4,280 acres, as generally
			 depicted on the map entitled Caribou Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Caribou Wilderness as designated by the Wilderness
			 Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public
			 Law 98–425; 16 U.S.C. 1131 note).
				(24)Certain land in
			 the Los Padres National Forest comprising approximately 11,500 acres, as
			 generally depicted on the map entitled Black Mountain Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Black Mountain Wilderness.
				(25)Certain land in
			 the Los Padres National Forest comprising approximately 48,625 acres, as
			 generally depicted on the map entitled Dick Smith Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Dick Smith Wilderness as designated by the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131
			 note).
				(26)Certain land in
			 the Los Padres National Forest comprising approximately 3,550 acres, as
			 generally depicted on the map entitled Garcia Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Garcia Wilderness as designated by the Los Padres
			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.
			 242).
				(27)Certain land in
			 the Los Padres National Forest comprising approximately 9,050 acres, as
			 generally depicted on the map entitled Machesna Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Machesna Wilderness as designated by the California
			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(28)Certain land in
			 the Los Padres National Forest comprising approximately 47,400 acres, as
			 generally depicted on the map entitled Matilija Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Matilija Wilderness as designated by the Los Padres
			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.
			 242).
				(29)Certain land in
			 the Los Padres National Forest comprising approximately 64,500 acres, as
			 generally depicted on the map entitled San Rafael Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the San Rafael Wilderness as designated by Public Law
			 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425;
			 16 U.S.C. 1131 note), and the Los Padres Condor Range and River Protection Act
			 (Public Law 102–301; 106 Stat. 242).
				(30)Certain land in
			 the Los Padres National Forest comprising approximately 65,000 acres, as
			 generally depicted on the map entitled Chumash Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Chumash Wilderness as designated by the Los Padres
			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.
			 242).
				(31)Certain land in
			 the Los Padres National Forest comprising approximately 14,350 acres, as
			 generally depicted on the map entitled Sespe Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Sespe Wilderness as designated by the Los Padres
			 Condor Range and River Protection Act (Public Law 102–301; 106 Stat.
			 242).
				(32)Certain land in
			 the Plumas National Forest comprising approximately 9,000 acres, as generally
			 depicted on the map entitled Feather Falls Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Feather Falls Wilderness.
				(33)Certain land in
			 the San Bernardino National Forest comprising approximately 7,131 acres, as
			 generally depicted on the map entitled Cahuilla Mountain Wilderness
			 Area—Proposed and dated September 29, 2006, which shall be known as the
			 Cahuilla Mountain Wilderness.
				(34)Certain land in
			 the San Bernardino National Forest comprising approximately 21,760 acres, as
			 generally depicted on the map entitled South Fork San Jacinto Wilderness
			 Area—Proposed and dated September 29, 2006, which shall be known as the
			 South Fork San Jacinto Wilderness.
				(35)Certain land in
			 the San Bernardino National Forest comprising approximately 8,064 acres, as
			 generally depicted on the map entitled Cucamonga Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Cucamonga Wilderness as designated by the Wilderness
			 Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public
			 Law 98–425; 16 U.S.C. 1131 note).
				(36)Certain land in
			 the San Bernardino National Forest and the California Desert District of the
			 Bureau of Land Management comprising approximately 17,920 acres, as generally
			 depicted on the map entitled San Gorgonio Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the San Gorgonio Wilderness as designated by the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the California Wilderness Act of 1984
			 (Public Law 98–425; 16 U.S.C. 1131 note), and the California Desert Protection
			 Act of 1994 (16 U.S.C. 410aaa et seq.).
				(37)Certain land in
			 the San Bernardino National Forest comprising approximately 6,336 acres, as
			 generally depicted on the map entitled Sugarloaf Wilderness
			 Area—Proposed and dated June 2003, which shall be known as the
			 Sugarloaf Wilderness Area.
				(38)Certain land in
			 the San Bernardino National Forest comprising approximately 14 acres, as
			 generally depicted on the map entitled Santa Rosa Wilderness
			 Addition—Proposed and dated September 29, 2006, which shall be
			 incorporated into and managed as part of the Santa Rosa Wilderness as
			 designated by the California Wilderness Act of 1984 (Public Law 98–425; 16
			 U.S.C. 1131 note) and the California Desert Protection Act of 1994 (16 U.S.C.
			 410aaa et seq.).
				(39)Certain land in
			 the Sequoia National Forest comprising approximately 11,200 acres, as generally
			 depicted on the map entitled Domeland Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Domeland Wilderness as designated by the Wilderness
			 Act (16 U.S.C. 1131 et seq.), the California Wilderness Act of 1984 (Public Law
			 98–425; 16 U.S.C. 1131 note), and the California Desert Protection Act of 1994
			 (16 U.S.C. 410aaa et seq.).
				(40)Certain land in the
			 Sequoia National Forest comprising approximately 41,280 acres, as generally
			 depicted on the map entitled Golden Trout Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Golden Trout Wilderness as designated by the
			 Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132
			 note).
				(41)Certain land in
			 the Sequoia National Forest and the Bakersfield Field Office of the Bureau of
			 Land Management comprising approximately 48,000 acres, as generally depicted on
			 the map entitled Bright Star Wilderness Area Additions—Proposed
			 and dated May 2002, which shall be incorporated into and managed as part of the
			 Bright Star Wilderness as designated by the California Desert Protection Act of
			 1994 (16 U.S.C. 410aaa et seq.).
				(42)Certain land in
			 the Sierra National Forest comprising approximately 39,360 acres, as generally
			 depicted on the map entitled South Fork Merced Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 South Fork Merced Wilderness.
				(43)Certain land in
			 the Stanislaus National Forest comprising approximately 25,280 acres, as
			 generally depicted on the map entitled Emigrant Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Emigrant Wilderness as designated by Public Law
			 93–632 (88 Stat. 2153) and the California Wilderness Act of 1984 (Public Law
			 98–425; 16 U.S.C. 1131 note).
				(44)Certain land in
			 the Stanislaus and Humboldt-Toiyabe National Forests comprising approximately
			 35,200 acres, as generally depicted on the map entitled Carson Iceberg
			 Wilderness Area Additions—Proposed and dated May 2002, which shall be
			 incorporated into and managed as part of the Carson Iceberg Wilderness as
			 designated by the California Wilderness Act of 1984 (Public Law 98–425; 16
			 U.S.C. 1131 note).
				(45)Certain land in
			 the Tahoe National Forest comprising approximately 12,160 acres, as generally
			 depicted on the map entitled Black Oak Wilderness Area—Proposed
			 and dated May 2002, which shall be known as the Black Oak
			 Wilderness, except that designation by this paragraph shall not
			 interfere with the operation of the Western States Endurance Run and the
			 Western States Trail Ride (Tevis Cup) in the same manner in, and degree to
			 which, those events occurred as of March 1, 2006.
				(46)Certain land in
			 the Tahoe National Forest comprising approximately 2,880 acres, as generally
			 depicted on the map entitled Duncan Canyon Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Duncan Canyon Wilderness, except that designation by this
			 paragraph shall not interfere with the operation of the Western States
			 Endurance Run and the Western States Trail Ride (Tevis Cup) in the same manner
			 in, and degree to which, those events occurred as of March 1, 2006.
				(47)Certain land in
			 the Tahoe National Forest comprising approximately 20,480 acres, as generally
			 depicted on the map entitled North Fork American Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 North Fork American Wilderness.
				(48)Certain land in
			 the Tahoe National Forest comprising approximately 4,480 acres, as generally
			 depicted on the map entitled Granite Chief Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Granite Chief Wilderness as designated by the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note),
			 except that designation by this paragraph shall not interfere with the
			 operation of the Western States Endurance Run and the Western States Trail Ride
			 (Tevis Cup) in the same manner in, and degree to which, those events occurred
			 as of March 1, 2006, and pursuant to the April 13, 1988, determination of the
			 Chief of the Forest Service.
				(49)Certain land in
			 the Tahoe National Forest comprising approximately 16,350 acres, as generally
			 depicted on the map entitled Castle Peak Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Castle Peak Wilderness.
				(50)Certain land in
			 the Tahoe National Forest comprising approximately 17,280 acres, as generally
			 depicted on the map entitled Grouse Lakes Wilderness
			 Area—Proposed and dated May 2002, which shall be known as the
			 Grouse Lakes Wilderness.
				(51)Certain land in
			 the Bishop Field Office of the Bureau of Land Management and the Inyo National
			 Forest comprising approximately 17,920 acres, as generally depicted on the map
			 entitled Granite Mountain Wilderness Area—Proposed and dated May
			 2002, which shall be known as the Granite Mountain
			 Wilderness.
				(52)Certain land in
			 the Bakersfield Field Office of the Bureau of Land Management comprising
			 approximately 24,680 acres, as generally depicted on the map entitled
			 Caliente Mountain Wilderness Area—Proposed and dated May 2002,
			 which shall be known as the Caliente Mountain Wilderness.
				(53)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 6,508 acres, as generally depicted on the map entitled
			 Carrizo Gorge Wilderness Area Additions—Proposed and dated May
			 2002, which shall be incorporated into and managed as part of the Carrizo Gorge
			 Wilderness as designated by the California Desert Protection Act of 1994 (16
			 U.S.C. 410aaa et seq.).
				(54)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 6,518 acres, as generally depicted on the map entitled
			 Sawtooth Mountains Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Sawtooth
			 Mountains Wilderness as designated by the California Desert Protection Act of
			 1994 (16 U.S.C. 410aaa et seq.).
				(55)Certain land in
			 the California Desert District of the Bureau of Land Management and the
			 Cleveland National Forest comprising approximately 7,604 acres, as generally
			 depicted on the map entitled Hauser Wilderness Area
			 Additions—Proposed and dated May 2002, which shall be incorporated into
			 and managed as part of the Hauser Wilderness as designated by the California
			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note).
				(56)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 1,920 acres, as generally depicted on the map entitled
			 Bighorn Mountain Wilderness Area Additions—Proposed and dated
			 May 2002, which shall be incorporated into and managed as part of the Bighorn
			 Mountain Wilderness as designated by the California Desert Protection Act of
			 1994 (16 U.S.C. 410aaa et seq.).
				(57)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 83,880 acres, as generally depicted on the map entitled
			 Avawatz Mountains Wilderness—Proposed and dated February 2005,
			 which shall be known as the Avawatz Mountains Wilderness.
				(58)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 92,750 acres, as generally depicted on the map entitled
			 Cady Mountains Wilderness—Proposed and dated June 2003, which
			 shall be known as the Cady Mountains Wilderness.
				(59)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 82,880 acres, as generally depicted on the map entitled
			 Soda Mountains Wilderness—Proposed and dated February 2005,
			 which shall be known as the Soda Mountains Wilderness.
				(60)Certain land in
			 the California Desert District of the Bureau of Land Management comprising
			 approximately 41,400 acres, as generally depicted on the map entitled
			 Kingston Range Wilderness Area Additions—Proposed and dated June
			 2003, which shall be incorporated into and managed as part of the Kingston
			 Range Wilderness as designated by the California Desert Protection Act of 1994
			 (16 U.S.C. 410aaa et seq.).
				(61)Certain land in
			 the Alturas Field Office of the Bureau of Land Management comprising
			 approximately 6,600 acres, as generally depicted on the map entitled Pit
			 River Wilderness Area—Proposed and dated May 2002, which shall be known
			 as the Pit River Wilderness.
				(62)Certain land in
			 the Ukiah Field Office of the Bureau of Land Management comprising
			 approximately 10,880 acres, as generally depicted on the map entitled
			 Blue Ridge Wilderness Area—Proposed and dated May 2002, which
			 shall be known as the Blue Ridge Wilderness.
				(63)Certain land in
			 the Palm Springs South Coast Field Office of the Bureau of Land Management
			 comprising approximately 16,700 acres, as generally depicted on the map
			 entitled Beauty Mountain Wilderness Area—Proposed and dated
			 September 29, 2006.
				102.Administration
			 of wilderness areas
				(a)ManagementSubject
			 to valid existing rights, each area designated as wilderness by this title
			 shall be administered by the Secretary concerned, except that—
					(1)any reference in an
			 Act referred to in this title to the effective date of the Act shall be
			 considered to be a reference to the date of enactment of this Act; and
					(2)any reference in an
			 Act referred to in this title to the Secretary of Agriculture shall be
			 considered to be a reference to the Secretary concerned.
					(b)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary concerned shall file a map and a legal description of
			 each wilderness area designated by this title with—
						(A)the Committee on
			 Energy and Natural Resources of the Senate; and
						(B)the Committee on
			 Natural Resources of the House of Representatives.
						(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary concerned may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be made available for public inspection in the appropriate Office of
			 the Secretary concerned.
					(c)Wilderness
			 character
					(1)In
			 generalIn accordance with section 4(b) of the Wilderness Act (16
			 U.S.C. 1133(b)), the Secretary concerned administering any area designated as
			 wilderness by this title shall be responsible for preserving the wilderness
			 character of the area.
					(2)RegulationsAll
			 activities in a wilderness area designated by this title shall be subject to
			 regulations the Secretary concerned determines necessary to carry out this
			 title.
					(d)Fire management
			 activities
					(1)In
			 generalThe Secretary concerned may take such measures in a
			 wilderness area designated by this Act as are necessary to control and prevent
			 fire, insects, and diseases, as provided in section 4(d)(1) of the Wilderness
			 Act (16 U.S.C. 1133(d)(1)) and in accordance with the guidelines contained in
			 the Report of the Committee on Interior and Insular Affairs (H. Report 98–40)
			 to accompany the California Wilderness Act of 1984 (Public Law 98–425; 16
			 U.S.C. 1131 note).
					(2)Inhabited
			 areasIf a wilderness area is adjacent to or in close proximity
			 to an inhabited area, the Secretary concerned may take appropriate measures to
			 control and prevent fire through Federal, State, or local agencies and
			 jurisdictions.
					(3)MeasuresMeasures
			 under this subsection may include the use of mechanized and motorized equipment
			 for fire suppression (including aircraft and fire retardant drops) if necessary
			 to protect public health or residential or commercial structures.
					(4)ReviewNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 concerned shall review policies in effect on the date of enactment of this Act
			 to ensure that authorized approval procedures for any such measures permit a
			 timely and efficient response in case of fires requiring suppression activities
			 in a wilderness area designated by this Act.
					(5)Delegation
						(A)Federal
			 agenciesIf a wilderness area is near an inhabited area, the
			 Secretary concerned shall consider delegating the authority to approve such
			 fire suppression measures to the Forest Supervisor, or the Bureau of Land
			 Management District Manager or field manager, if the fire hazard and risk are
			 extreme.
						(B)State or local
			 agenciesThe Secretary concerned may review, and if appropriate,
			 delegate by written agreement primary fire fighting authority and related
			 public safety activities to an appropriate State or local agency.
						(e)Access to
			 private propertyThe Secretary concerned shall provide any owner
			 of private property within the boundary of a wilderness area designated by this
			 title adequate access to the property to ensure the reasonable use and
			 enjoyment of the property by the owner.
				(f)Management of
			 private propertyNothing in this title enlarges or diminishes the
			 private property rights of non-Federal landowners with respect to property
			 within the boundaries of a wilderness area designated by this title.
				(g)Incorporation of
			 private land and interestsAny land within the boundary of a
			 wilderness area designated by this title that is acquired by the Federal
			 Government shall—
					(1)become part of the
			 wilderness area in which the land is located; and
					(2)be
			 managed in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et
			 seq.), and any other applicable law.
					(h)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the Federal
			 land designated as wilderness by this title is withdrawn from all forms
			 of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					(i)Hydrologic,
			 meteorologic, and climatological devices, facilities, and associated
			 equipmentNothing in this title—
					(1)prevents the
			 installation and maintenance of hydrologic, meteorologic, or climatological
			 devices or facilities and communication equipment associated with such devices,
			 or any combination of the devices or equipment, or limited motorized access to
			 such facilities when nonmotorized access means are not reasonably available or
			 when time is of the essence, if the facilities or access are essential to flood
			 warning, flood control, water supply forecasting, or reservoir operation
			 purposes; or
					(2)precludes or
			 restricts the use of utility helicopters for inspection or surveillance of
			 utility facilities in the vicinity of a wilderness area designated by this
			 title.
					(j)Military
			 activitiesNothing in this title precludes or restricts low level
			 overflights of military aircraft and air vehicles, military rotary wing
			 environmental training, testing, and evaluation, the designation of new units
			 of special use airspace, or the use or establishment of military flight
			 training routes over a wilderness area designated by this title.
				(k)HorsesNothing
			 in this title precludes horseback riding in, or the entry of recreational
			 saddle or pack stock into, a wilderness area designated by this title.
				(l)Livestock
			 grazingGrazing of livestock and maintenance of previously
			 existing facilities that are directly related to permitted livestock grazing
			 activities in a wilderness area designated by this title, if established before
			 the date of enactment of this Act, shall be permitted to continue as provided
			 in section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and section 108
			 of Public Law 96–560 (16 U.S.C. 1133 note).
				(m)Fish and
			 wildlifeNothing in this title affects—
					(1)hunting and
			 fishing, under applicable Federal and State laws (including regulations),
			 within the boundaries of a wilderness area designated by this title; or
					(2)the jurisdiction
			 or responsibilities of the State of California with respect to wildlife and
			 fish on public land in the State, as provided in section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)).
					(n)Wildlife
			 managementIn furtherance of the purposes and principles of
			 management activities under the Wilderness Act (16 U.S.C. 1131 et seq.),
			 activities to maintain or restore fish and wildlife populations and the
			 habitats to support those populations may be carried out within a wilderness
			 area designated by this title, if consistent with applicable wilderness
			 management plans, in accordance with appropriate policies and
			 guidelines.
				(o)Law enforcement
			 activitiesNothing in this title precludes or otherwise affects
			 border operations or other law enforcement activities by the Bureau of
			 Citizenship and Immigration Services, the Drug Enforcement Administration, the
			 Directorate for Border and Transportation Security, or other Federal, State,
			 and local law enforcement agencies within a wilderness area designated by this
			 title.
				(p)Native American
			 uses and interests
					(1)In
			 generalIn recognition of the past use of wilderness areas
			 designated under this title by Indian people for traditional cultural and
			 religious purposes, the Secretary concerned shall ensure access to those
			 wilderness areas by Indian people for those traditional cultural and religious
			 purposes.
					(2)Temporary
			 closure
						(A)In
			 generalIn carrying out this section, the Secretary concerned, on
			 the request of an Indian tribe or Indian religious community, shall temporarily
			 close to the general public use of 1 or more specific portions of a wilderness
			 area designated by this title in order to protect the privacy of traditional
			 cultural and religious activities in the areas by Indian people.
						(B)Smallest
			 practicable areaAny such closure shall be made to affect the
			 smallest practicable area for the minimum period necessary for those
			 purposes.
						(C)AdministrationThe
			 access shall be consistent with Public Law 95–341 (commonly known as the
			 American Indian Religious Freedom Act) (42 U.S.C. 1996) and the
			 Wilderness Act (16 U.S.C. 1131 et seq.).
						(q)Commercial
			 outfittersA commercial outfitter may use a wilderness area
			 designated by this title consistent with this Act and section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)).
				(r)No buffer
			 zones
					(1)In
			 generalIt is the sense of Congress that the designation of a
			 wilderness area in the State of California by this title should not lead to the
			 creation of a protective perimeter or buffer zone around the wilderness
			 area.
					(2)Nonwilderness
			 activities or usesThe fact that a nonwilderness activity or use
			 can be seen or heard from an area within a wilderness shall not, of itself,
			 preclude the activity or use up to the boundary of the wilderness area.
					(s)Water resources
			 projectsNothing in this title precludes relicensing of,
			 assistance to, or operation and maintenance of, a development below or above a
			 wilderness area designated by this title, or on any stream tributary of the
			 wilderness area, that will not invade the area or unreasonably diminish the
			 existing wilderness, scenic, recreational, and fish and wildlife values present
			 in the area as of the date of enactment of this Act.
				103.Designation of
			 Salmon Restoration Areas
				(a)FindingsCongress
			 finds that—
					(1)once magnificent
			 salmon and steelhead runs throughout the State of California have generally
			 experienced severe declines resulting in the listing of those salmon and
			 steelhead as threatened and endangered species under both Federal and State
			 law;
					(2)economically
			 important commercial, recreational, and tribal salmon and steelhead fisheries
			 have collapsed in many parts of the State leading to economic crises for many
			 fishing-dependent communities;
					(3)salmon and
			 steelhead are essential to the spiritual and cultural practices of many Indian
			 tribes in California and those Indian tribes have suffered as a result of the
			 decline in salmon and steelhead runs throughout the State;
					(4)habitat protection
			 is an essential component in the recovery of endangered salmon and steelhead to
			 sustainable, harvestable levels; and
					(5)certain pristine
			 areas in the State warrant special protection because the areas offer vital,
			 irreplaceable habitat for salmon and steelhead.
					(b)Salmon
			 Restoration AreasThe following public land in the State of
			 California is designated as Salmon Restoration Areas:
					(1)Certain land in
			 the Shasta-Trinity National Forest comprising approximately 24,267 acres, as
			 generally depicted on the map entitled Chinquapin Salmon Restoration
			 Area—Proposed and dated May 2002, which shall be known as the
			 Chinquapin Salmon Restoration Area.
					(2)Certain land in
			 the Shasta-Trinity National Forest comprising approximately 28,400 acres, as
			 generally depicted on the map entitled Pattison Salmon Restoration
			 Area—Proposed and dated May 2002, which shall be known as the
			 Pattison Salmon Restoration Area.
					(3)Certain land in
			 the Shasta-Trinity National Forest comprising approximately 22,000 acres, as
			 generally depicted on the map entitled South Fork Trinity Salmon
			 Restoration Area—Proposed and dated May 2002, which shall be known as
			 the South Fork Trinity Salmon Restoration Area.
					(c)Management
					(1)ReviewThe
			 Secretary concerned shall review the Salmon Restoration Areas designated under
			 subsection (b) to determine the suitability of the Areas for designation as
			 wilderness.
					(2)ManagementUntil
			 Congress acts on the suitability of the Areas for wilderness, the Areas shall
			 be managed to promote the restoration of self-sustaining salmon and steelhead
			 populations.
					(3)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary
			 concerned shall submit to the President, and the President shall submit to
			 Congress, a report describing the results of the review conducted under
			 paragraph (1).
					(4)AdministrationSubject
			 to valid existing rights, the Salmon Restoration Areas designated by this
			 section shall be administered by the Secretary concerned so as to maintain the
			 wilderness character of the Areas in existence on the date of enactment of this
			 Act and potential for inclusion in the National Wilderness Preservation
			 System.
					(5)Motorized
			 equipmentThe use of mechanized transport or motorized equipment
			 in the Areas shall be based on the selection of the minimum tool or
			 administrative practice necessary to accomplish the purpose of maximum salmon
			 habitat protection with the least quantity of adverse impact on wilderness
			 character and resources.
					104.Designation of
			 wilderness study areas
				(a)In
			 generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following public land in the State of California is designated as
			 wilderness study areas and shall be reviewed by the Secretary concerned as to
			 the suitability of the land for preservation as wilderness:
					(1)Certain land in
			 the Shasta-Trinity National Forest comprising approximately 35,000 acres, as
			 generally depicted on the map entitled Girard Ridge Wilderness Study
			 Area—Proposed and dated May 2002, which shall be known as the
			 Girard Ridge Wilderness Study Area.
					(2)Certain land in
			 the Lassen National Forest comprising approximately 48,000 acres, as generally
			 depicted on the map entitled Ishi Wilderness Additions Wilderness Study
			 Area—Proposed and dated May 2002, which shall be known as the
			 Ishi Additions Wilderness Study Area.
					(b)Report
					(1)In
			 generalThe Secretary
			 concerned shall submit to the President a report describing the review carried
			 out under subsection (a).
					(2)RecommendationAfter receiving the report under paragraph
			 (1) and not later than 3 years after the date of enactment of this Act, the
			 President shall submit to Congress a recommendation regarding designating the
			 wilderness study areas designated by subsection (a) as wilderness.
					(c)AdministrationSubject
			 to valid existing rights, the wilderness study areas designated by this section
			 shall be administered by the Secretary concerned so as to maintain the
			 wilderness character of the areas in existence on the date of enactment of this
			 Act and potential for inclusion in the National Wilderness Preservation
			 System.
				105.Designation of
			 potential wilderness areas
				(a)In
			 generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et
			 seq.), there is designated as a potential wilderness area addition to the Cache
			 Creek Wilderness (as designated by the Northern California Coastal Wild
			 Heritage Wilderness Act of 2006 (Public Law 109–362; 120 Stat. 2064)) certain
			 public land in the Ukiah Field Office of the Bureau of Land Management in the
			 State of California comprising approximately 8,566 acres, as generally depicted
			 on the map entitled Payne Ranch Potential Wilderness Addition to Cache
			 Creek Wilderness Area—Proposed and dated May 2002, which shall be known
			 as the Payne Ranch Proposed Wilderness Addition.
				(b)AdministrationExcept
			 as otherwise provided in this section and subject to valid existing rights, the
			 potential wilderness areas designated by this section shall be administered by
			 the Secretary concerned as wilderness until such time as the areas are
			 designated as wilderness areas.
				(c)Ecological
			 restorationFor purposes of ecological restoration (including the
			 elimination of non-native species, road removal, repair of skid tracks, and
			 other actions necessary to restore the natural ecosystems in potential
			 wilderness areas designated by this section), the Secretary concerned may use
			 motorized equipment and mechanized transport within the areas until such time
			 as the potential wilderness areas are designated as wilderness.
				(d)Wilderness
			 designationThe potential wilderness areas designated by this
			 section shall be designated wilderness on the earlier of—
					(1)the removal of
			 conditions incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 publication by the Secretary concerned in the Federal Register of notice of the
			 removal; or
					(2)the date that is 5
			 years after the date of enactment of this Act.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary concerned to carry out the ecological restoration under subsection
			 (c) $5,000,000 for each of fiscal years 2007 through 2011.
				106.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), any portions of the Rocky Creek/Cache
			 Creek Wilderness Study Area in Yolo County, California that are not in sec. 22,
			 T. 12 N., R. 5 W., of the Mount Diablo Meridian, that are not designated as
			 wilderness by this Act, or an Act enacted before the date of enactment of this
			 Act, has been adequately studied for wilderness.
				(b)ReleaseAny
			 portion of a wilderness study area described in subsection (a) that is not
			 designated as wilderness by this Act or an Act enacted before the date of
			 enactment of this Act shall not be subject to section 603(c) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
				IIDesignation of
			 Wilderness Areas to be Managed by the National Park Service
			201.Designation of
			 wilderness areasIn accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the
			 State of California are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
				(1)Certain land in
			 Joshua Tree National Park, comprising approximately 37,050 acres, as generally
			 depicted on the map entitled Joshua Tree National Park Proposed
			 Wilderness Additions—Proposed and which is incorporated in and shall be
			 deemed to be a part of the Joshua Tree National Park Wilderness, as designated
			 by Public Law 94–567 (90 Stat. 2692) and the California Desert Protection Act
			 of 1994 (16 U.S.C. 410aaa note; Public Law 103–433).
				(2)Certain land in
			 Lassen Volcanic National Park, comprising approximately 26,366 acres, as
			 generally depicted on the map entitled Lassen Volcanic National Park
			 Wilderness Area Additions—Proposed and dated May 2002, and which is
			 incorporated in and shall be deemed to be a part of the Lassen Volcanic
			 National Park Wilderness, as designated by Public Law 92–510 (86 Stat.
			 918).
				(3)(A)Except as provided in
			 subparagraphs (B) and (C), certain land in Sequoia-Kings Canyon National Park,
			 comprising approximately 68,480 acres, as generally depicted on the map
			 entitled Mineral King Wilderness Area—Proposed and dated May
			 2002, and which shall be known as the John Krebs
			 Wilderness.
					(B)The designation in subparagraph (A)
			 does not preclude operation and maintenance of the existing Hockett Meadow
			 Cabin and Quinn Patrol Cabin in the same manner and degree in which operation
			 and maintenance of those cabins were occurring on the day before the date of
			 enactment of this Act.
					(C)Nothing in this paragraph prohibits
			 the periodic maintenance, as permitted by the National Park Service as of the
			 date of enactment of this Act, of the small check dams on Lower Franklin,
			 Crystal, Upper Monarch, and Eagle Lakes.
					(4)Land transferred to
			 Death Valley National Park in section 203 and additional land in Death Valley
			 National Park, which together comprise approximately 70,580 acres as generally
			 depicted on the map entitled Death Valley National Park Wilderness Area
			 Additions—Proposed and dated February 2005, and which are incorporated
			 in and shall be deemed to be a part of the Death Valley National Park
			 Wilderness, as designated by the California Desert Protection Act of 1994 (16
			 U.S.C. 410aaa note; Public Law 103–433).
				202.Administration
			 of wilderness areas
				(a)In
			 generalSubject to valid existing rights, the wilderness areas
			 designated by this Act shall be administered by the Secretary concerned in
			 accordance with the provisions of the Wilderness Act (16 U.S.C. 1131 et seq.)
			 governing areas designated by that Act as wilderness, except that any reference
			 in such provisions to the effective date of that Act (or any similar reference)
			 shall be considered to be a reference to the date of enactment of this
			 Act.
				(b)Map and legal
			 description
					(1)In
			 generalAs soon as practicable, but not later than 3 years after
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of each wilderness area designated by this title with the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives.
					(2)EffectEach
			 map and legal description filed under paragraph (1) shall have the same force
			 and effect as if included in this Act, except that the Secretary may correct
			 any clerical and typographical errors in the legal descriptions and
			 maps.
					(3)AvailabilityCopies
			 of the maps and legal descriptions shall be on file and available for public
			 inspection in the Office of the Secretary concerned.
					(c)Wilderness
			 character
					(1)In
			 generalAs provided in section 4(b) of the Wilderness Act (16
			 U.S.C. 1133(b)), the Secretary administering any area designated as wilderness
			 by this Act shall be responsible for preserving the wilderness character of the
			 area.
					(2)RegulationsAll
			 activities in the areas designated by this Act shall be subject to such
			 regulations as the Secretary concerned considers to be necessary to carry out
			 this Act.
					203.Death Valley
			 boundary adjustment
				(a)In
			 generalThe boundary of Death Valley National Park is revised to
			 include the land designated as the Boundary Adjustment Area as depicted on the
			 map entitled “Boundary Adjustment Map” and dated February 2005.
				(b)Transfer and
			 administration of land
					(1)In
			 generalThe Secretary concerned shall transfer administrative
			 jurisdiction of the land of the Bureau of Land Management within the Boundary
			 Adjustment Area to the National Park Service.
					(2)AdministrationThe
			 Secretary concerned shall administer the land the administrative jurisdiction
			 of which is transferred under this section as part of the Death Valley National
			 Park in accordance with applicable laws and regulations.
					(c)Military
			 operations at Fort IrwinNothing in this section alters any
			 authority of the Secretary of the Army to conduct military operations at Fort
			 Irwin and the National Training Center that are authorized under any other
			 provision of law.
				204.Joshua Tree
			 National Park potential wilderness
				(a)Designation of
			 potential wildernessCertain land in the Joshua Tree National
			 Park, comprising approximately 41,100 acres, as generally depicted on the map
			 entitled Joshua Tree National Park Potential Wilderness Addition
			 and dated September 29, 2006 is designated as potential wilderness and shall be
			 managed by the Secretary of the Interior (referred to in this section as the
			 Secretary), to the extent practicable, as wilderness until the
			 land is designated as wilderness pursuant to subsection (b).
				(b)Designation as
			 wildernessThe land designated as potential wilderness by
			 subsection (a) shall be designated as wilderness and incorporated in, and be
			 considered to be a part of, the Joshua Tree Wilderness designated by section
			 1(g) of Public Law 94–567 (90 Stat. 2692; 16 U.S.C. 1132 note), effective upon
			 publication by the Secretary in the Federal Register of a notice that—
					(1)all uses of the
			 land within the potential wilderness prohibited by the Wilderness Act (16
			 U.S.C. 1131 et seq.) have ceased; or
					(2)sufficient
			 inholdings within the boundaries of the potential wilderness have been acquired
			 to establish a manageable wilderness unit.
					(c)Map and
			 description
					(1)In
			 generalAs soon as practicable after the date on which the notice
			 required by subsection (b) is published in the Federal Register, the Secretary
			 shall file a map and legal description of the land designated as wilderness and
			 potential wilderness by this section with the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
					IIIWild and Scenic
			 River Designations
			301.Designation of
			 wild and scenic riversIn
			 order to preserve and protect for present and future generations the
			 outstanding scenic, natural, wildlife, fishery, recreational, scientific,
			 historical, and ecological values of the following rivers in the State of
			 California, section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a))
			 is amended—
				(1)by
			 redesignating paragraph (167) (relating to the Musconetcong River, New Jersey)
			 as paragraph (169);
				(2)by designating the
			 undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
				(3)by designating the
			 undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
				(4)by adding at the
			 end the following:
					
						(170)Amargosa River,
				CaliforniaThe following segments of the Amargosa River in the
				State of California, to be administered by the Secretary of Interior:
							(A)The approximately
				4.03 miles of the Amargosa River from the northern boundary of sec. 7, T. 21
				N., R. 7 E., to 100 feet upstream of the Tecopa Hot Springs road crossing, as a
				scenic river.
							(B)The approximately
				6.69 miles of the Amargosa River from 100 feet downstream of the Tecopa Hot
				Springs Road crossing to 100 feet upstream of the Old Spanish Trail Highway
				crossing near Tecopa, as a scenic river.
							(C)The approximately
				7.82 miles of the Amargosa River from the northern boundary of sec. 16, T. 20
				N., R. 7 E., to the boundary of the Kingston Range Wilderness excluding the
				Sperry Wash OHV corridor in sec. 10, T. 19 N., R. 7 E., as a wild river.
							(D)The approximately
				5.41 miles of the Amargosa River from the boundary of the Kingston Range
				Wilderness in sec. 10, T. 19 N., R. 7 E. to the southern boundary of sec. 31,
				T. 19 N., R. 7 E., as a recreational river.
							(171)Bautista
				Creek, CaliforniaThe 9.8-mile segment of Bautista Creek in the
				State of California from the San Bernardino National Forest boundary in sec.
				36, T. 6 S., R. 2 E., San Bernardino meridian, to the San Bernardino National
				Forest boundary in sec. 2, T. 6 S., R. 1 E., San Bernardino meridian, to be
				administered by the Secretary of Agriculture as a recreational river.
						(172)Buckhorn
				Creek, CaliforniaThe 4.25 miles of Buckhorn Creek from the
				source to Lower Buckhorn Campground, as a wild river. The .25 miles of Buckhorn
				Creek from Lower Buckhorn Campground to the confluence with Indian Creek, as a
				scenic river.
						(173)Cedar Creek,
				CaliforniaThe 4-mile segment from Inaja Reservation boundary to
				0.125 miles upstream of Cedar Creek Road crossing, as a wild river. The 0.25
				miles from 0.125 miles upstream of Cedar Creek Road crossing to 0.125 miles
				downstream of Cedar Creek Road crossing, as a scenic river. The 1.75 miles from
				0.125 miles downstream of Cedar Creek Road to the private property boundary in
				sec. 1, T. 14 S., R. 2 E., at Cedar Creek Falls, as a wild river.
						(174)Clavey River,
				CaliforniaThe 5-mile segment of the Lily Creek tributary from
				the Emigrant Wilderness boundary to a point 0.1 mile downstream of an unnamed
				tributary at the lower end of Coffin Hollow, as a wild river. The 2-mile
				segment of the Lily Creek tributary from a point 0.1 mile downstream of an
				unnamed tributary at the lower end of Coffin Hollow to its confluence with Bell
				Creek, as a scenic river. The 6-mile segment of the Bell Creek tributary from
				the Emigrant Wilderness boundary to its confluence with Lily Creek, as a wild
				river, except the 1.0-mile segment beginning a point 500 feet upstream from the
				Crabtree trail bridge shall be administered as a scenic river. The 10.4-mile
				segment of the Clavey River from the confluence of Bell Creek with Lily Creek
				to a point at which the eastern boundary of the river corridor intersects with
				the Mi-Wok and Groveland Ranger districts boundary, as a scenic river. The
				3.2-mile segment of the Clavey River from the Mi-Wok and Groveland Ranger
				districts boundary to 0.25 mile upstream of the Cottonwood Road, (Forest Route
				14) crossing, as a wild river. The 1.75-mile segment of the Clavey River from
				0.25 mile upstream of the Cottonwood Road to 1.5 mile below it, as a scenic
				river. The 6.6-mile segment of the Clavey River from 1.5 mile downstream of the
				Cottonwood Road to 0.25 mile upstream of Forest Road 1 N. 01, as wild river.
				The 2-mile segment of the Clavey River from 0.25 mile above Forest Road 1 N.
				01, crossing to 1.75 miles downstream, as a scenic river. The 7.0-mile segment
				of the Clavey River from 1.75 miles downstream from the Forest Road 1 N. 01
				crossing to the confluence with the Tuolumne River, as a wild river. The 2-mile
				segment of the Bourland Creek tributary from its origin to the western boundary
				of Bourland Research Natural Area, as a wild river. The 10.3-mile segment of
				the Bourland Creek tributary from the western boundary of Bourland Research
				Natural Area to its confluence with Reynolds Creek, as a recreational
				river.
						(175)Cottonwood
				Creek, CaliforniaThe 18.1 miles from spring source in sec. 27,
				T. 4 S., R. 34 E., to the confluence with unnamed tributary directly east of
				Peak 6887T near the center of sec. 2, T. 6 S., R. 36 E., as a wild river. The
				3.8 miles from the unnamed tributary confluence near the center of sec. 2, T. 6
				S., R. 36 E., to the northern boundary of sec. 5, T. 6 S., R. 37 E., as a
				scenic river.
						(176)Deep Creek,
				CaliforniaThe 6.5-mile segment from 0.125 mile downstream of the
				Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., to 0.25 miles upstream of the
				Road 3 N. 34 crossing, as a wild river. The 2.5-mile segment from 0.25 miles
				downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2
				W. 01 crossing, as a wild river. The 10-mile segment from 0.25 miles downstream
				of the Trail 2 W. 01 crossing to the upper limit of the Mojave dam flood zone
				in sec. 17, T. 3 N., R. 3 W., as a wild river. The 3.5-mile segment of the
				Holcomb Creek tributary from 0.25 miles downstream of Holcomb crossing (Trail 2
				W. 08/2 W. 03), as a wild river.
						(177)Dinkey Creek,
				CaliforniaThe 3 miles from First Dinkey Lake to 0.25 miles
				upstream of Road 9 S. 62 crossing, as a wild river. The 0.5 miles from 0.25
				miles upstream of Road 9 S. 62 crossing to 0.25 miles downstream of crossing,
				as a scenic river. The 7 miles from 0.25 miles downstream of Road 9 S. 62
				crossing to confluence with Rock Creek, as a wild river. The 4.5 miles from
				Rock Creek confluence to the confluence with Laurel Creek, as a recreation
				river. The 4.5 miles from Laurel Creek confluence to 0.25 miles upstream of
				Ross Crossing (Road 10 S. 24), as a wild river. The 1 mile from 0.25 miles
				upstream of Ross Crossing to 0.75 miles downstream of Ross Crossing, as a
				scenic river. The 5.25 miles from 0.75 miles downstream of Ross Crossing to 2
				miles upstream of North Fork Kings confluence, as a wild river. The 2 miles
				upstream of North Fork Kings confluence to North Fork Kings confluence, as a
				recreational river.
						(178)Downie River
				and Tributaries, CaliforniaThe 2 miles of the West Downie River
				from the northern boundary of sec. 27, T. 21 N., R. 10 E., to Rattlesnake Creek
				confluence, as a wild river. The 3 miles of Rattlesnake Creek from the source
				in sec. 24, T. 21 N., R. 10 E., to West Branch confluence, as a wild river. The
				3 miles of Downie River from the confluence of West Branch and Rattlesnake
				Creek to the confluence with Grant Ravine, as a wild river. The 1.75 miles of
				Downie River from Grant Ravine confluence to the confluence with Lavezzola
				Creek, as a recreational river. The 2 miles of Red Oak Canyon from the source
				in sec. 18, T. 21 N., R. 11 E., to 0.5 miles upstream of confluence with Empire
				Creek, as a wild river. The 0.5 miles of Red Oak Canyon from 0.5 miles upstream
				of Empire Creek confluence to Empire Creek confluence, as a scenic river. The 2
				miles of Empire Creek from the source in sec. 17, T. 12 N., R. 11 E., to 0.5
				miles upstream of confluence with Red Oak Canyon, as a wild river. The 4.5
				miles of Empire Creek from 0.5 miles upstream of Red Oak Canyon confluence to
				confluence with Lavezzola Creek, as a scenic river. The 1.5 miles of Sunnyside
				Creek from the confluence of Sunnyside Creek and unnamed tributary in sec. 8,
				T. 21 N., R. 11 E., to Spencer Creek confluence, as a wild river. The 1.5 miles
				of Spencer Creek from Lower Spencer Lake to confluence with Sunnyside Creek, as
				a wild river. The 5 miles of Lavezzola Creek, from the confluence of Sunnyside
				and Spencer Creeks to unnamed tributary in sec. 33, T. 21 N., R. 11 E., as a
				wild river.
						(179)Fuller Mill
				Creek, CaliforniaThe following segments of Fuller Mill Creek in
				the State of California, to be administered by the Secretary of
				Agriculture:
							(A)The 1.2-mile
				segment from the source of Fuller Mill Creek in the San Jacinto Wilderness to
				the Pinewood property boundary in sec. 13, T. 4 S., R. 2 E., San Bernardino
				meridian, as a scenic river.
							(B)The 0.9-mile
				segment in the Pine Wood property, as a recreational river.
							(C)The 1.4-mile
				segment from the Pinewood property boundary in sec. 23, T. 4 S., R. 2 E., San
				Bernardino meridian, to its confluence with the North Fork San Jacinto River,
				as a scenic river.
							(180)Independence
				Creek, CaliforniaThe 2 miles from the source in sec. 13, T. 18
				N., R. 14 E., to the high water line of Independence Lake, as a wild
				river.
						(181)Lower Kern
				River, CaliforniaThe 7 miles from Highway 155 bridge to 100 feet
				upstream of Borel powerhouse, as a recreational river. The 12.7 miles from 100
				feet downstream of Borel powerhouse to confluence with Willow Spring Creek, as
				a scenic river. The 9.75 miles from 0.25 miles downstream of Democrat Dam to
				0.25 miles upstream of the Kern River powerhouse, as a recreational river:
				Provided, That the designation shall not impact
				the continued operation and maintenance of existing water and energy facilities
				on or near the river.
						(182)Kings River,
				CaliforniaThe 4 miles from the existing wild river boundary to
				the end of road 12 S. 01 (at the Kings River NRT trailhead), as a wild river.
				The 4 miles from 12 S. 01 road end to the confluence with Mill Creek, as a
				scenic river. The 3 miles from the Mill Creek confluence to the Bailey Bridge
				(Road 11 S. 12), as a recreational river. In the case of conflict between the
				provisions of this Act and the provisions of the existing Kings River Special
				Management Area, established by Public Law 100–150 (101 Stat. 881), the more
				restrictive provisions shall apply.
						(183)Matilija
				Creek, CaliforniaThe 7 miles from the source to the confluence
				with Old Man Canyon, as a wild river. The 2 miles from Old Man Canyon to
				Murrieta Canyon, as a scenic river. The 7 miles from the source of the North
				Fork of Matilija Creek to the confluence with Matilija Creek, as a wild
				river.
						(184)Mokelumne,
				North Fork, CaliforniaThe 5.75 miles from 0.25 miles downstream
				of Salt Springs dam to 0.5 miles downstream of Bear River confluence, as a
				recreational river. The 11 miles from 0.5 miles downstream of Bear River
				confluence to National Forest boundary in sec. 19, T. 7 N., R. 14 E., as a wild
				river.
						(185)Niagara Creek,
				CaliforniaThe 1 mile from Highway 108 to the high water line of
				Donnell Reservoir, as a scenic river.
						(186)North Fork San
				Jacinto River, CaliforniaThe following segments of the North
				Fork San Jacinto River in the State of California, to be administered by the
				Secretary of Agriculture:
							(A)The 2.12-mile
				segment from the source of the North Fork San Jacinto River at Deer Springs in
				Mt. San Jacinto State Park to the State Park boundary, as a wild river.
							(B)The 1.66-mile
				segment from the Mt. San Jacinto State Park boundary to the Lawler Park
				boundary in sec. 26, T. 4 S., R. 2 E., San Bernardino meridian, as a scenic
				river.
							(C)The 0.68-mile
				segment from the Lawler Park boundary to its confluence with Fuller Mill Creek,
				as a recreational river.
							(D)The 2.15-mile
				segment from its confluence with Fuller Mill Creek to .25 miles upstream of the
				5S09 road crossing, as a wild river.
							(E)The 0.6-mile
				segment from .25 miles upstream of the 5S09 Road crossing to its confluence
				with Stone Creek, as a scenic river.
							(F)The 2.91-mile
				segment from the Stone Creek confluence to the northern boundary of sec. 17, T.
				5 S., R. 2 E., San Bernardino meridian, as a wild river.
							(187)Owens River
				Headwaters, CaliforniaThe 2.99 miles of Deadman Creek from the
				2-forked source east of San Joaquin Peak to the confluence with the unnamed
				tributary flowing south into Deadman Creek from sec. 12, T. 3 S., R. 26 E., as
				a wild river. The 1.71 miles of Deadman Creek from the unnamed tributary
				confluence in sec. 12, T. 3 S., R. 26 E., to Road 3 S. 22 crossing, as a scenic
				river. The 3.91 miles of Deadman Creek from the Road 3 S. 22 crossing to 300
				feet downstream of the Highway 395 crossing, as a recreational river. The 2.97
				miles of Deadman Creek from 300 feet downstream of the Highway 395 crossing to
				100 feet upstream of Big Springs, as a scenic river. The 0.88 miles of the
				Upper Owens River from 100 feet upstream of Big Springs to the private property
				boundary in sec. 19, T. 2 S., R. 28 E., as a recreational river. The 3.98 miles
				of Glass Creek from its 2-forked source to 100 feet upstream of the Glass Creek
				Meadow Trailhead parking area in sec. 29, T. 2 S., R.27 E., as a wild river.
				The 1.42 miles of Glass Creek from 100 feet upstream of the trailhead parking
				area in sec. 29 to the end of the Glass Creek road in sec. 21, T. 2 S., R. 27
				E., as a scenic river. The 0.96 miles of Glass Creek from the end of Glass
				Creek road in sec. 21 to the confluence with Deadman Creek in sec. 27, as a
				recreational river.
						(188)Palm Canyon
				Creek, CaliforniaThe 8.1-mile segment of Palm Canyon Creek in
				the State of California from the southern boundary of sec. 6, T. 7 S., R. 5 E.,
				San Bernardino meridian, to the San Bernardino National Forest boundary in sec.
				1, T. 6 S., R. 4 E., San Bernardino meridian, to be administered by the
				Secretary of Agriculture as a wild river.
						(189)Pine Valley
				Creek, californiaThe 1.5 miles from the private property
				boundary in sec. 26, T. 15 S., R. 14 E., to the Pine Creek Wilderness Boundary,
				as a recreational river. The 5.75 miles from the Pine Creek Wilderness Boundary
				to 0.25 miles upstream of Barrett Reservoir, as a wild river.
						(190)Piru Creek,
				CaliforniaThe 9 miles of the North Fork Piru Creek from the
				source to private property in sec. 4, T. 6 N., R. 21 W., as a wild river. The 1
				mile of the North Fork Piru Creek from the private property boundary in sec. 4
				to the South Fork confluence, as a scenic river. The 3.5 miles of the South
				Fork Piru Creek from the source to the confluence with the unnamed tributary in
				Thorn Meadows, as a wild river. The 1 mile of South Fork Piru Creek from the
				confluence with the unnamed tributary in Thorn Meadows to the confluence with
				North Fork Piru Creek, as a scenic river. The 15 miles of Piru Creek from the
				North and South Forks confluence to 0.125 miles downstream of Road 18 N. 01
				crossing, as a scenic river. The 3 miles of Piru Creek from 0.125 miles
				downstream of Road 18 N. 01 crossing to 0.125 miles upstream of Castaic Mine,
				as a wild river. The 7.75 miles of Piru Creek from 0.125 miles downstream of
				Castaic Mine to 0.25 miles upstream of Pyramid reservoir, as a scenic river.
				The 2.75 miles of Piru Creek from 0.25 miles downstream of Pyramid dam to Osito
				Canyon, as a recreational river. The 11 miles from Osito Canyon to the southern
				boundary of the Sespe Wilderness, as a wild river. Nothing in this paragraph
				precludes or limits the State of California, the Department of Water Resources
				of the State of California, United Water Conservation District, and other
				governmental entities from releasing water from Pyramid Lake into Piru Creek
				for conveyance and delivery to Lake Piru for the water conservation purposes of
				United Water Conservation District.
						(191)Sagehen creek,
				californiaThe 7.75 miles from the source in sec. 10, T. 18 N.,
				R. 15 E., to 0.25 miles upstream of Stampede Reservoir, as a scenic
				river.
						(192)San diego
				river, californiaThe 9 miles from the northern boundary of sec.
				34, T. 12 S., R. 3 E, to the private property boundary in sec. 36, T. 13 S., R.
				2 E., as a wild river.
						(193)Upper sespe
				creek, californiaThe 1.5 miles from the source to the private
				property boundary in sec. 10, T. 6 N., R. 24 W., as a scenic river. The 2 miles
				from the private property boundary in sec. 10, T. 6 N., R. 24 W. to the Hartman
				Ranch boundary in sec. 14, T. 6 N., R. 24 W., as a wild river. The 14.5 miles
				from the Hartman Ranch boundary in sec. 14, T. 6 N., R. 24 W., to 0.125 miles
				downstream of Beaver Campground, as a recreational river. The 2 miles from
				0.125 miles downstream of Beaver Campground to Rock Creek confluence, as a
				scenic river. The 1 mile of Sespe Creek from the southern boundary of sec. 16,
				T. 5 N., R. 20 W., to the southern boundary of sec. 35, T. 4 N., R. 20 W., just
				upstream of the confluence with Coldwater Canyon, to be administered as a wild
				river.
						(194)Stanislaus
				river, north fork, californiaThe 5.5 miles of Highland Creek
				from 0.5 miles downstream of New Spicer dam to North Fork confluence, as a wild
				river. The 8.5 miles of the North Fork Stanislaus River, from Highland Creek
				confluence to Little Rattlesnake Creek confluence, as a wild river. The 2.25
				miles of the North Fork Stanislaus River, from Little Rattlesnake Creek
				confluence to the northern edge of the private property boundary in sec. 8, T.
				5 N., R. 16 E., 0.25 miles upstream of Boards Crossing, as a recreational
				river. The 2 miles of the North Fork Stanislaus River, from 1 mile downstream
				of Boards Crossing to the western boundary of Calaveras Big Trees State Park,
				as a scenic river. The 7 miles of the North Fork Stanislaus River from 0.25
				miles downstream of Road 4 N. 38 crossing to Middle Fork Stanislaus River
				confluence, as a wild river.
						(195)Tuolumne,
				south forkApproximately 3.2 river miles within Stanislaus
				National Forest designated as follows: The 0.2 miles of the South Fork Tuolumne
				from the Rainbow Pool Bridge to the Highway 120 Bridge, as a recreational
				river. The 3 miles of the South Fork Tuolumne from the Highway 120 Bridge to
				its confluence with the Tuolumne Wild and Scenic River, as a scenic river. Not
				later than 18 months after the date of enactment of this paragraph, the
				Secretary shall prepare a fire management plan and a report on the cultural and
				historical resources within the river designations in this paragraph, submit
				the report to Congress, and provide a copy of the report to the Tuolumne County
				Board of Supervisors. Nothing in this paragraph affects any right, obligation,
				privilege, or benefit granted under any prior authority of law, including the
				Act of December 19, 1913 (commonly referred to as the Raker Act)
				(38 Stat. 242, chapter 4), and including any agreement or administrative ruling
				entered into or made effective before the date of enactment of this
				paragraph.
						.
				302.Designation of
			 wild and scenic rivers study areas
				(a)In
			 generalSection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
					
						(140)Carson river,
				east fork, californiaThe approximately 46.5 miles from the
				source to the Nevada
				border.
						.
				(b)Review by the
			 Secretary concernedIn
			 furtherance of the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the
			 river described in the amendment made by subsection (a) shall be reviewed by
			 the Secretary concerned to determine the suitability of the river for
			 designation as a wild, scenic, or recreational river.
				(c)Report
					(1)In
			 generalThe Secretary
			 concerned shall submit to the President a report describing the review carried
			 out under subsection (b).
					(2)RecommendationAfter receiving the report under paragraph
			 (1), not later than 3 years after the date of enactment of this Act, the
			 President shall submit to Congress a recommendation regarding the designation
			 of the river described in the amendment made by subsection (a) as a wild,
			 scenic, or recreational river.
					IVSacramento River
			 National Recreation Area
			401.Designation and
			 management
				(a)PurposesIn
			 order to conserve, protect, and enhance the riparian and associated areas
			 described in subsection (b) and the outstanding ecological, geological, scenic,
			 recreational, cultural, historical, fish and wildlife values, and other
			 resources of those areas, there is established the Sacramento River National
			 Recreation Area (referred to in this title as the recreation
			 area) to be managed by the Redding Field Office of the Bureau of Land
			 Management.
				(b)Areas
			 includedThe recreation area shall consist of the public land in
			 Tehama and Shasta Counties generally depicted on the map entitled
			 Sacramento River National Recreation Area and dated May 2002,
			 and comprising approximately 17,000 acres adjacent to the Sacramento River,
			 lower Battle Creek, and lower Paynes Creek.
				(c)Map
					(1)In
			 generalAs soon as practicable, but not later than 3 years after
			 the date of enactment of this Act, a map and legal description of the
			 recreation area shall be filed by the Secretary concerned with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives.
					(2)EffectThe
			 map and the legal description filed under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any clerical and typographical errors in the legal descriptions and
			 map.
					(3)AvailabilityCopies
			 of the map shall be on file and available for public inspection in—
						(A)the Office of the
			 Director of the Bureau of Land Management; and
						(B)the appropriate
			 office of the Bureau of Land Management in California.
						(d)Management of
			 recreation areaThe Secretary concerned shall manage the
			 recreation area in a manner that conserves, protects, and enhances the
			 resources and values of the recreation area, including the resources specified
			 in subsection (a), in accordance with the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.) and other applicable provisions of law, including this
			 Act.
				(e)WithdrawalSubject
			 to valid existing rights, all Federal land within the recreation area is
			 withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws relating to mineral and geothermal leasing.
					(f)Hunting and
			 fishingThe Secretary concerned shall permit hunting and fishing
			 within the recreation area in accordance with applicable laws (including
			 regulations) of the United States and the State of California.
				(g)Motorized
			 vehiclesUse of motorized vehicles on public land in the
			 recreation area shall be restricted to established roadways.
				(h)Motorized
			 boats
					(1)In
			 generalNothing in this title restricts the use of motorized
			 boats on the Sacramento River.
					(2)RegulationThe
			 counties of Tehama and Shasta and California Department of Boating and
			 Waterways shall retain their respective authority to regulate motorized boating
			 for the purpose of ensuring public safety and environmental protection.
					(i)GrazingThe
			 grazing of livestock on public land in the recreation area, where authorized
			 under permits or leases in existence as of the date of enactment of this Act,
			 shall be permitted to continue subject to such reasonable regulations,
			 policies, and practices as the Secretary concerned determines to be necessary,
			 consistent with this Act, the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and
			 regulations promulgated by the Secretary of the Interior, acting through the
			 Director of the Bureau of Land Management.
				(j)Acquisition of
			 property
					(1)In
			 generalThe Secretary concerned may acquire land or interests in
			 land within the boundaries of the recreation area depicted on the map by
			 donation, transfer, purchase with donated or appropriated funds, or
			 exchange.
					(2)ConsentNo
			 land or interest in land may be acquired in or for the recreation area without
			 the consent of the owner of the land.
					(k)Recreation area
			 management plan
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary concerned shall—
						(A)develop a
			 comprehensive plan for the long-range protection and management of the
			 recreation area; and
						(B)submit the plan
			 to—
							(i)the
			 Committee on Energy and Natural Resources of the Senate; and
							(ii)the
			 Committee on Natural Resources of the House of Representatives.
							(2)Contents of
			 planThe plan—
						(A)shall describe the
			 appropriate uses and management of the recreation area in accordance with this
			 Act;
						(B)may incorporate
			 appropriate decisions contained in any management or activity plan for the area
			 completed prior to the date of enactment of this Act;
						(C)may incorporate
			 appropriate wildlife habitat management plans or other plans prepared for the
			 land within or adjacent to the recreation area prior to the date of enactment
			 of this Act;
						(D)shall be prepared
			 in close consultation with—
							(i)appropriate
			 Federal, State, and local agencies (including Tehama County and Shasta
			 County);
							(ii)adjacent
			 landowners; and
							(iii)other
			 stakeholders; and
							(E)may use
			 information developed prior to the date of enactment of this Act in studies of
			 the land within or adjacent to the recreation area.
						(l)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this title.
				VAncient Bristlecone
			 Pine Forest
			501.Designation and
			 management
				(a)In
			 generalIn order to conserve and protect, by maintaining
			 near-natural conditions, the ancient bristlecone pines for public enjoyment and
			 scientific study, there is established the Ancient Bristlecone Pine Forest
			 (referred to in this title as the Forest).
				(b)Areas
			 includedThe Forest shall consist of the public land, comprising
			 approximately 28,991 acres, generally depicted on the map entitled
			 Ancient Bristlecone Pine Forest—Proposed and dated May
			 2002.
				(c)Map
					(1)In
			 generalAs soon as practicable, but not later than 3 years after
			 the date of enactment of this Act, a map and legal description of the Forest
			 shall be filed by the Secretary concerned with—
						(A)the Committee on
			 Energy and Natural Resources of the Senate; and
						(B)the Committee on
			 Natural Resources of the House of Representatives.
						(2)EffectThe
			 map and the legal description filed under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any clerical and typographical errors in the legal descriptions and
			 map.
					(3)AvailabilityCopies
			 of the map shall be on file and available for public inspection in—
						(A)the Office of the
			 Chief of the Forest Service; and
						(B)the appropriate
			 office of the Forest Service in the State of California.
						(d)Administration
					(1)In
			 generalThe Forest shall be administered by the Secretary
			 concerned to protect the resources and values of the area in accordance with
			 this title and pursuant to the National Forest Management Act of 1976 (16
			 U.S.C. 472a et seq.) and other applicable provisions of law, and in a manner
			 that promotes the objectives of the management plan for the Forest as of the
			 date of enactment of this Act, including—
						(A)the protection of
			 the ancient bristlecone pines for public enjoyment and scientific study;
						(B)the recognition of
			 the botanical, scenic, and historical values of the Forest; and
						(C)the maintenance of
			 near-natural conditions in the Forest by ensuring that all activities are
			 subordinate to the needs of protecting and preserving bristlecone pines and
			 wood remnants.
						(2)LimitationThe
			 Secretary concerned shall allow only uses of the Forest that the Secretary
			 determines will further the purposes for which the Forest is
			 established.
					(e)WithdrawalSubject
			 to valid existing rights, all Federal land within the Forest is withdrawn
			 from—
					(1)all forms of
			 entry, appropriation or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws relating to mineral and geothermal leasing.
					(f)Forest
			 management planNot later than 18 months after the date of
			 enactment of this Act, the Secretary concerned shall submit to the Committee on
			 Energy and Natural Resources of the Senate and to the Committee on Natural
			 Resources of the House of Representatives a comprehensive management plan for
			 the Forest.
				(g)Existing
			 management
					(1)In
			 generalManagement guidance for the Forest adopted in 1988 as
			 part of the Inyo National Forest Land and Resource Management Plan regarding
			 roads, trails, and facilities development, motor vehicle use, pest management,
			 energy exploration, land acquisition, utilities placement, wildfire management,
			 grazing, timber, riparian areas, hunting, and recreation shall be maintained
			 and incorporated in the management plan described in subsection (f).
					(2)Scientific
			 researchScientific research shall be allowed in the Forest in
			 accordance with the Inyo National Forest Land and Resource Management Plan
			 described in paragraph (1).
					(3)ConflictIn
			 any case in which conflict exists between the provisions of this Act and the
			 provisions of a management plan for the Forest, the more restrictive provisions
			 shall apply.
					VIBoundary
			 adjustment
			601.Boundary
			 adjustment, Santa Rosa and San Jacinto Mountains National
			 MonumentSection 2 of the
			 Santa Rosa and San Jacinto Mountains National Monument Act of 2000 (16 U.S.C.
			 431 note; Public Law 106–351) is amended by adding at the end the
			 following:
				
					(e)Expansion of
				boundariesIn addition to the land described in subsection (c),
				the land identified as additions to the National Monument on the maps entitled
				Santa Rosa and San Jacinto Mountains Addition, Santa Rosa Peak
				Area, and Santa Rosa and San Jacinto Mountains Addition, Snow
				Creek Area and dated September 29, 2006, are included within the
				boundaries of the National
				Monument.
					.
			VIIAuthorizations
			 of appropriations
			701.Wilderness and
			 wild and scenic river economic developmentFor each fiscal year, there are authorized
			 to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to
			 the Secretary of the Interior to establish a program to provide Wilderness and
			 Wild and Scenic Economic Development grants to communities surrounded by or
			 adjacent to wilderness areas and wild, scenic, and recreational rivers
			 designated by this Act—
				(1)to create and
			 promote wilderness and recreation related jobs;
				(2)to develop
			 visitors' centers, informational brochures, and kiosks; or
				(3)to carry out other
			 methods for promoting wilderness and wild and scenic river tourism in the
			 areas.
				702.Wilderness and
			 wild and scenic river recreationFor each fiscal year, there are authorized
			 to be appropriated $2,500,000 to the Secretary of Agriculture and $2,500,000 to
			 the Secretary of the Interior for use in wilderness areas and wild, scenic, and
			 recreational rivers designated by this Act to develop trails and other
			 facilities to promote and enhance the wilderness and wild and scenic river
			 recreation experiences
			703.FirefightingFor each fiscal year, there are authorized
			 to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to
			 the Secretary of the Interior for use in wilderness areas and wild, scenic, and
			 recreational river segments designated by this Act to support firefighting
			 activities.
			704.Law
			 enforcementFor each fiscal
			 year, there are authorized to be appropriated $2,000,000 to the Secretary of
			 Agriculture and $2,000,000 to the Secretary of the Interior for use in
			 wilderness areas and wild, scenic, and recreational rivers designated by this
			 Act to support law enforcement activities necessary to protect visitors and the
			 natural resources of the areas.
			
